Title: To Thomas Jefferson from John Beckley, 15 March 1798
From: Beckley, John
To: Jefferson, Thomas


          
            Thursday evening15th: March 1798
          
          J: Beckley, returns enclosed Mr: Jefferson’s parliamentary Notes.—On the first part he has pencilled a few remarks.—On the Second part ‘respecting priviledged questions’ want of time now to consider it, induces a wish, that at the close of the Session Mr: Jefferson would permit him to take a Copy of these, and any other Notes which Mr: J—— may add on the law of parliament generally, when an attentive revisal of the whole subject will be endeavored to be made by JB—— before the succeeding Session. A Copy of the notes on Conferences will be handed to Mr: Jefferson tomorrow.
        